DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 6 have been amended. Claim 7 is as previously presented. Therefore, claims 1 – 7 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 6/27/2022 has been entered. Applicant's amendment to the abstract overcomes the previously set-forth objection to the abstract, and the amendment of claim 2 overcomes the previously set-forth objection to claim 2.
	Regarding the 112(b) rejection of claim 1 and the terms “material thickness of the small hole member,” "the thickness of the small hole member," and "the plate thickness" (pages 2-3 of Non-final rejection dated 3/25/2022), Applicant has stated that these elements are the same feature (page 7 of Remarks filed 6/27/2022) and has amended some claim elements to reflect this. This overcomes the 112(b) rejection for these limitations. However, some additional language should be amended for consistent nomenclature. Examiner has included suggested amendments in the Claim Objections section below.
	Applicant’s amendment overcomes the 112(b) rejection of claim 1 regarding the inequality “            
                P
                >
                
                    
                        2
                        *
                    
                    
                        
                            
                                σ
                            
                            
                                s
                            
                        
                    
                
            
        ”.
	Regarding the 112(b) rejection of claim 1 and the term “impact layer,” Applicant has provided an explanation of the meaning of the term “impact layer.” Examiner is interpreting the term “impact layer” consistent with Applicant’s explanation of the meaning of this term (see Claim Interpretation section below). This overcomes the 112(b) rejection for this limitation.
Applicant’s amendment overcomes the 112(b) rejection of claim 1 regarding the definition of the overlapping rate.
Regarding the 112(b) rejection of claim 5 and the term “the hole” (page 4 of the Non-final rejection), while Applicant has stated, “there is no hole in the member before the processing, and the hole is obtained after the laser shock processing” (page 8 of Remarks), claim 5 remains unclear. Please see the 112(b) rejection of claim 5, below.
Regarding the 112(b) rejection of claim 6 (pages 4-5 of the Non-final rejection), Applicant has stated, “[t]he "material boundary" is the edge of the small hole member/plate (i.e., the edge of the sheet)” (page 8 of Remarks). However, the claim recites, “the material boundary.” Examiner has objected to this limitation and provided a suggested amendment in the Claim Objections section below. Applicant has amended claims 5 and 6 to overcome the rejection of claim 6 regarding the previously-recited terms “impact region of the laser” and “the other laser impact region.”

Claim Interpretation
	Claim 1 recites the term “impact layer.” Applicant has stated the following regarding the term “impact layer” and an exemplary layer of 36 laser spots: “one impact layer means a laser impact region is processed with a laser in a form of 6x6 laser spots for one time, two impact layers means the laser impact region which has been processed with a laser in a form of 6x6 laser spots for one time is processed with a laser in a form of 6x6 laser spots again, and so on. Stated another way, for one impact layer, the laser impacts on the member 36 times, resulting in formation of 36 laser spots in 6 lines and 6 columns” (page 7 of Applicant’s remarks). Therefore, Examiner interprets the term “impact layer” consistent with Applicant’s explanation of this term.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities: 
Claim 1 recites both a “material thickness of the small hole member” and a “thickness of the small hole member.” Examiner suggests replacing “thickness of the small hole member” with “material thickness of the small hole member” in lines 11-12 and 19, for consistent nomenclature.
Claim 6 recites, “the material boundary.” Examiner is interpreting ‘the material boundary’ as ‘an edge of the small hole member’ in view of Applicant’s remarks (page 8 of Remarks), and suggests replacing “the material boundary” with “an edge of the small hole member,” to clarify the claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites, “wherein the laser impact region ranges from 2.8 d to 3.8 d, and d is the diameter of the hole.” While Applicant has stated, “there is no hole in the member before the processing, and the hole is obtained after the laser shock processing” (page 8 of Remarks), the is insufficient antecedent basis for the term “the hole.” Additionally, it is unclear whether Applicant’s remarks indicate that a hole is created due to the laser shock processing, or if a hole is intended to be drilled after the laser shock processing. Therefore, it is unclear what hole is intended to be “the hole” recited in claim 5.

Allowable Subject Matter
Claims 1 – 4 and 7 are allowed, for the reasons stated in the Non-final rejection dated 3/25/2022.
Claims 5 – 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761             

                                                                                                                                                                                           /IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761